 LOCAL41, PLASTERERSLocal 41,Operative Plasterers&Cement Masons andSioux City Mosaic Company,Inc. and Local Union5, Bricklayers,Masons and Plasterers InternationalUnion.Case 18-CD-137April 12, 1972DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,KENNEDY,AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, followingcharges filed by Sioux City Mosaic Company, Inc.,hereinafter called Employer, alleging that Local 41,Operative Plasterers & Cement Masons, hereinaftercalled Plasterers, violated Section 8(b)(4)(D) of theAct by engaging in certain proscribed activity with anobject of forcing or requiring the Employer to assigncertain work to employees represented by Plasterersrather than to employees represented by Local Union5,Bricklayers,Masons and Plasterers InternationalUnion, hereinafter called Bricklayers.Pursuant to notice, a hearing was held before Hear-ing Officer William Allen Erickson on March 1, 1972.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearingon theissues.Thereafter, a brief was filed by theEmployer.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that Sioux City MosaicCompany, Inc., is an Iowa corporation engaged in theinstallation of certain types of floor coverings from itsprincipal location in Sioux City, Iowa. During the pastyear the Employer has purchased materials frompoints outside the State of Iowa, the value of whichexceeded $50,000. The parties stipulated that the Em-ployer is engaged in commerce within the meaning of1The Employer's request that the transcript be corrected by substitutingthe word"area" for the word"early" in its closing request at p. 119 is herebygranted. It is clear from the context of that statement and of the responseby the counsel for Plasterers that the Employer was requesting a determina-tion applicable to the entire area291the National Labor Relations Act. Accordingly, wefind that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Plasterersand Bricklayers are labor organizations within themeaning of Section 2(5) of the Act.III.THE DISPUTEA. FactsChris Hansen Construction Company, Inc., is thegeneral contractor for the construction of the North-sideHigh School in Sioux City, Iowa. H. S. HoltzeConstruction Company is the general contractor forthe construction of the Westside High School in SiouxCity, Iowa. Both of the aforementioned general con-tractors have subcontracted to the Employer the in-stallation and finishing at their respective schoolprojects of certain floor toppings consisting of ce-ramic coated quartz granule that is embedded in apolyester matrix. Hansen and Holtze are members ofMaster Builders of Iowa, a multiemployer associa-tion,which has a collective-bargaining agreementwith Plasterers. The Employer has had a continuouscollective-bargaining relationshipwith Bricklayersduring the entire time it has been in business, approxi-mately 25 years. The Employer does not have a collec-tive-bargaining agreement with Plasterers.Prior to the Employer's beginning work on either ofthe school projects, Plasterers claimed the work ofinstalling and finishing the floor toppings. The Em-ployer had assigned this work to its regular full-timeemployees represented by the Bricklayers. Plasterersreferred these disputes to the National Joint Board,which awarded the work to Plasterers. Neither theEmployer nor Bricklayers participated in the JointBoard proceedings and both have refused to recog-nize or abide by the Joint Board's decisions, which areboth dated November 19, 1971. In addition, the agree-ment between the Employer and Bricklayers does notprovide for a voluntary method of settling jurisdic-tional disputes.On or about November 30, 1971, a meeting washeld between representatives of the Employer, Plas-terers, Bricklayers, Hansen, and Holtze to discuss theassignment of the work in dispute. The Employer stat-ed it had assigned this work to its employees repre-sented by Bricklayers. The representatives of bothgeneral contractors expressed the opinion that thisassignment was proper because of the employees' ex-196 NLRB No. 47 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDperience in this type of work.Plasterers continued toclaim the work in dispute,referring to the aforemen-tioned Joint Board decisions,and said that unlessemployees represented by Plasterers were assignedthe work there would be "problems"or "pickets."Although Plasterers representative at the November30, 1971,meeting testified at the hearing that he didnot "recall saying anything that would constitute anoutright threat to put up a picket,"he did not deny theremarks attributed to him by other participants.It appears that the participants in the November 30,1971, meeting agreed to postpone commencement ofthe disputed work pending further efforts to resolvethis matter.Plasterers filed a grievance concerning thework assignment with Master Builders,the multiem-ployer association referred to above.A meeting onthis grievance was held on December 10, 1971, atwhich the association was represented by a represent-ative of Hansen and a representative of Holtze. Min-utes of this meeting,prepared by the association'sexecutive secretary,were admitted into evidence with-out objection.These minutes attribute to Plasterersrepresentative the statement that Plasterers intendedto picket both school sites because of the assignmentof the work in dispute.Although there had been no actual picketing, theEmployer'swork was not begun until the day of thehearing in this matter.While testifying Plasterers rep-resentative was told by counsel for the Employer thatthe work in dispute had been started that day and nowthey would find out if Plasterers was going to picket.Plasterers representative responded,"Idon't know."B. TheWork in DisputeThe workin dispute here is the installation andfinishing of floor toppings consisting of ceramic coat-ed quartz granule that is embedded in a polyestermatrix.C. Contentionsof thePartiesThe Employerand Bricklayers take the positionthat the Employer's assignment of the disputed workwas justified by the Employer's collective-bargainingrelationshipwith Bricklayers,the Employer's pastpractice,the area practice respecting similar work, thetraining and skills of those employees,and the factthat the work would be performed more economicallyand efficiently when done by employees of the Em-ployer represented by Bricklayers.The Employer andBricklayers further contend that neither isbound bythe awards of the National Joint Board.Plasterers,on the other hand, contends that thedisputed work should properly be assigned to employ-ees represented by it because the work falls within thedefinition of its craft jurisdiction contained in theconstitution of its International.It also argues that,when considered in its entirety,the collective-bargain-ing agreement between it and the Master Buildersdictates that it perform this work.The Plasterers re-lies, in addition,on the awards of the Joint Board.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the voluntaryadjustment of the dispute.Plasterers representative is alleged to have threat-ened to picket both school sites because of the assign-ment of the work in dispute to employees of theEmployer represented by Bricklayers on or about No-vember 30,1971, and again on or about December 10,1971. This representative of Plasterers testified at thehearing anddid not denythe threats attributed to himon either occasion.Based on the foregoing and therecord as a whole,we find that an object of Plasterersthreats was to force or require the Employer to assignthe disputed work to employees representedby Plas-terers.Accordingly,we find that reasonable cause ex-iststobelieve that Plasterers violated Section8(b)(4)(D)of the Act.It is undisputed that neither the Employer norBricklayers participated in the proceedings before theNational Joint Board;indeed,neither was required todo so by theircollective-bargaining agreement. It ap-pears that neither of these parties was advised before-hand that Plasterers was submitting this matter to thatboard andthe Employer,prior to the awards, advisedthe Joint Board that it was refusing to submit thisdispute tothat bodyand would notbe bound by itsawards.It is clear from the foregoing,and we find,that at all times material herein there did not exist anyagreed-upon or approved method forthe voluntaryadjustment of the dispute to which all parties to thedispute werebound. Accordingly,the matter is prop-erly beforethe Board for determination.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of disputed work after givingdue consideration to various relevant factors.The fol-lowing factors are relevant in making a determinationof the dispute before us. LOCAL 41,PLASTERERS2931.Certification and collective-bargainingagreementsNeither of the labor organizations involved hereinhas been certified by the Board as the collective-bar-gaining representativefor a unit of the Employer'semployees.As indicated above, the Employer has no employ-ees representedby Plasterers and has no collective-bargaining agreement with that labor organization.On the other hand, the Employer has had a contin-uous collective-bargaining relationship with Bricklay-ers for approximately 25 years and there is a currentcollective-bargaining agreement in effect betweenthem.mony adduced on behalf of the Employer is that fiveof its employees have regularly done the disputed andsimilar work and each of the five has been employedby the Employer for 10 or more years. They havereceived special training from various manufacturersand from the Employer's president. Thesesame em-ployees are skilled in various other types of floor cov-ering installation work and are utilized on tasks otherthan those involved in the disputed work. Fur-thermore, there are occasions during the performanceof the disputed work when it must lay dormant for aperiod of hours for curing purposes. During theseoccasions these employees are assigned to other tasksnot claimed by Plasterers.2.Employer's assignmentand past practiceAs stated, the Employerassignedthe work in dis-pute to its employees who are represented by Brick-layers.This assignment was consistent with itsestablished practice of assigning all such work tothoseemployees.Plasterershasnotpreviouslyclaimed this work although on a number of occasionsemployees represented by it were employed on pro-jects where the same or similar work was being per-formed by employees of the Employer represented byBricklayers. The uncontroverted testimony adducedon behalf of the Employer is that its employees repre-sented by Bricklayers have been performing the dis-puted and other floor covering work similar to it formany years in the Sioux City, Iowa, area.3.Area practiceAlthough the Employer contends that area practicesupportsits assignmentof the work, it appears thatthe Employer is the only subcontractor performingthis type of work in the immediate area of Sioux City,Iowa. On the other hand,Plasterersadduced no testi-mony thatitsmembershad ever performed the dis-puted work in this area.4.Relative skills, safety, availability of workers,and efficiency and economy of operationsPlasterers representative testified that he was nottoo familiar with the product involved in the disputedwork and he could not affirmatively say that anymember of his labor organization had ever workedwith this specific material. However, he did testifythat 2 of its approximately 60 members had had someexperience with an apparently similar product andtype of work. He further testified it could call uponsister locals to furnish members experienced in thistype of product and work. The uncontroverted testi-CONCLUSIONUpon the entire record as a whole, and after fullconsideration of all relevant factors involved, we con-clude that the Employer's employees represented byBricklayers are entitled to perform the work in dis-pute.We reach this conclusion upon the facts that theassignmentisconsistentwith the Employer's pastpractice, there is no inconsistent area practice, theemployees represented by Bricklayers possess the re-quisite skills to perform the work, and such assign-ment will result in greater efficiency, economy, andcontinuity of operations. Accordingly, we shall de-termine the dispute before us by awarding the workin dispute at the Northside High School and WestsideHigh School projects in Sioux City, Iowa, to theEmployer's employees represented by Bricklayers,and not to that Union or its members. In conse-quence, we also find that Plasterers is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or require the Employer to assign the disputedwork to employees represented by it?DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees of Sioux City Mosaic Company, Inc.,of Sioux City, Iowa, who are represented by LocalUnion 5, Bricklayers, Masons and Plasterers Interna-tional Union, are entitled to perform the work of in-stalling and finishing certain floor toppings consistingof ceramic coated quartz granule that is embedded in2We find no merit in the Employer's request for a broad work award bythe Board on behalf of the employees represented by Bricklayers,as it is clearthat Plasterers has not previously claimed assignment of this work on anyother of Employer's jobs and there is no evidence warranting the conclusionthat such a claim will be made by Plasterers at Employer's future operations. 294DECISIONSOF NATIONALLABOR RELATIONS BOARDa polyester matrix at the Northside High School andWestside High School projects in Sioux City, Iowa.2.Local 41, Operative Plasterers & Cement Ma-sons,is not entitled,by means proscribed by Section8(b)(4)(D)of the Act,to force or require Sioux CityMosaic Company,Inc., to assign the above work toemployees represented by it.3.Within 10 days from the date of this Decision andDetermination of Dispute, Local 41, Operative Plas-terers&Cement Masons,shall notify the RegionalDirector for Region 18, in writing, whether or not itwill refrain from forcing or requiring the Employer,by means proscribed by Section 8(b)(4)(D) of the Act,to assign the work in dispute to employees representedby Plasterers,rather than to employees represented byBricklayers.